321 So. 2d 600 (1975)
EDWIN K. WILLIAMS & CO.-EAST, Doing Business As Marcoin Management Services, Appellant,
v.
James O. HUSTAD and Joan Hustad, Appellees.
No. 74-1251.
District Court of Appeal of Florida, Fourth District.
October 10, 1975.
Rehearing Denied November 18, 1975.
*601 John K. Aurell and James T. Schoenbrod of Aurell & Huck, P.A., Miami, for appellant.
John A. Gentry, III, of Moyle, Gentry, Jones & Flanigan, P.A., West Palm Beach, for appellees.
PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine that the trial court erred in entering final judgment in the sum of $30,000 for the appellees/counter-plaintiffs, James O. Hustad and Joan Hustad.
The evidence in the record does not support the jury's verdict in its assessment of damages. The counter-plaintiffs failed to carry forth the burden of proving future damages with reasonable certainty. Butler v. Mirabelli, 179 So. 2d 868 (Fla.App. 1965). There was no competent proof as to the amount of actual loss, and the evidence proffered on the question of damages was too speculative, conjectural and vague to allow the jury any reasonable basis on which to make such award. Florida Ventilated Awning Co. v. Dickson, 67 So. 2d 215 (Fla. 1953).
Accordingly, the judgment appealed is reversed and the cause remanded for a new trial only as to damages.
Reversed and remanded.
WALDEN, C.J., and CROSS and OWEN, JJ., concur.